UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1563



JOSHUA ROGINSKY, by his next friend and father
Jacob Roginsky,

                                              Plaintiff - Appellant,

          versus


VERONICA BLAKE,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-507-AW)


Submitted:   November 18, 2004         Decided:     November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Steven Catz, Washington, D.C., for Appellant. Veronica
Blake, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jacob Roginsky appeals the district court’s order denying

relief on his civil rights complaint.   We have reviewed the record

and find no reversible error.   Because Roginsky seeks to overturn

final state court judgments against him, the district court lacked

jurisdiction over his complaint. See District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 486 (1983) (stating that the

Rooker-Feldman abstention doctrine establishes that a district

court lacks jurisdiction over a litigant’s challenge to a state

court decision, including challenges alleging the state court’s

action was unconstitutional). Thus, we affirm the district court’s

judgment on those grounds. Additionally, we deny Roginsky’s motion

to appoint counsel for Blake.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 2 -